Case 1:14-cv-06622-RJD-VMS Document 128 Filed 06/11/21 Page 1 of 4 PageID #: 1920




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------X
  ONEWEST BANK, N.A.,

                                     Plaintiff,
                                                                        MEMORANDUM & ORDER

                   -against-                                             14 CV 6622 (RJD)


  NECHUMA SIMON, AARON SIMON, et al.

                                      Defendants.
  ------------------------------------------------------------------X
  DEARIE, District Judge

          The Court assumes the parties’ familiarity with its several prior decisions in this case and

  incorporates here the portions of those rulings addressing defendants’ affirmative defense that

  this action is barred by the statute of limitations. See ECF 103 (Memorandum and Order dated

  March 22, 2109 granting plaintiff’s motion for summary judgment on its claim for foreclosure

  and denying defendants’ cross-motions); ECF 108 (Memorandum & Order dated June 1, 2020

  denying defendants’ motion for reconsideration); and ECF 122 (Memorandum & Order dated

  January 12, 2021 denying, without prejudice, reconsideration of the denial of reconsideration).

          It has been undisputed throughout this litigation that plaintiff’s commencement of a

  foreclosure action against defendants in 2006 effected an acceleration of the mortgage debt that

  also started the running of the six-year statute of limitations on the claim for that debt. The point

  of dispute has been whether plaintiff’s subsequent voluntary withdrawal of that action effected

  revocation of the acceleration and thus stopped the limitations clock. At summary judgment and

  in the ensuing motions to reconsider, plaintiff argued, and the Court concluded, that under New

  York law the withdrawal did effectively revoke the acceleration of the mortgage debt. As its
Case 1:14-cv-06622-RJD-VMS Document 128 Filed 06/11/21 Page 2 of 4 PageID #: 1921




  previous rulings reflect, however, see, e.g., ECF 103 at pp. 19 et seq., the Court and the parties

  were aware that Appellate Division authority on the question was not entirely consistent.

         The New York Court of Appeals has at last spoken to the matter in Freedom Mortgage

  Corp. v. Engel, __N.E.3d__, 2021 WL 623869, 2021 N.Y. Slip Op. 01090 (Feb. 18, 2021). The

  comprehensive decision announces a categorical holding that plainly puts this litigation to rest.

  Acknowledging the lack of uniformity in the state’s trial and intermediate appellate decisions,

  the New York Court of Appeals held as follows:

         Adopting a clear rule that will be easily understood by the parties and can be
         consistently applied by the courts, we hold that where the maturity of the debt has
         been validly accelerated by the commencement of a foreclosure action, the
         noteholder’s voluntary withdrawal of that action revokes the election to
         accelerate, absent the noteholder’s contemporaneous statement to the contrary.

  Id., 2021 WL 623869 at *1. Restating this principle throughout the decision, the Court made

  clear that “the noteholder’s voluntary discontinuance of [the earlier foreclosure action]

  constitutes an affirmative act of revocation of th[e] acceleration as a matter of law.” Id. at *7

  (emphasis added). Further, the Court expressly disapproved of what defendants have long urged

  here, writing that, “[t]he effect of a voluntary discontinuance should not turn on courts’ after-the-

  fact analysis of the significance of subsequent conduct and correspondence between the parties”

  because it leads to “inconsistent and unpredictable results,” is “harmful to the parties,” “invit[es]

  costly and time-consuming litigation to determine timeliness,” and is therefore “incompatible

  with the policy underlying statutes of limitations.” Id..

          Following the issuance of Engel, this Court afforded defendants a final opportunity to be

  heard on the decision’s effect on their statute-of-limitations defense in this litigation. See ECF

  124 (Order to Show Cause dated March 8, 2021). In their submission, defendants do not dispute

  Engel’s central holding. Instead, they advance, for the first time in this seven-year litigation, a



                                                    2
Case 1:14-cv-06622-RJD-VMS Document 128 Filed 06/11/21 Page 3 of 4 PageID #: 1922




  new argument based on remarks in the concurring and dissenting opinions in Engel. As the

  Court now briefly addresses, that argument and the remarks on which it is based do not require

  that this Court disturb its decision granting summary judgment to the lender here.

         In his concurrence in Engel, Judge Wilson noted that the Court “ha[d] not decided

  whether the notes and mortgages at issue [t]here permit a lender to revoke an acceleration,” and

  that, in three of the four cases in the consolidated appeal, “the borrower did not contend that the

  noteholders lack the contractual right to revoke the acceleration.” Engel, 2021 WL 623869 at

  *10 (Wilson, J., concurring). In one case, however, the borrower “argued at length that the note

  and mortgage grant the noteholder the contractual right to accelerate the loan but lack any

  contractual authorization to revoke that election (absent consent of the borrower).” Id. The

  defendants here, in their post-Engel submission, advance the same argument. They make no

  reference, however, to language in the underlying instruments but instead assert that lender bears

  the burden to show through admissible evidence that this action is not time-barred.

         Judge Wilson’s concurrence also concluded, however, that the argument “was not

  properly preserved” for the Court’s review because it was “raised for the first time on appeal.”

  Id. The same must be said of defendants’ newly coined argument here: raised for the first time

  in this litigation, it is not properly before this Court at this time. See Bloomfield Investment

  Resources, Corp. v. Daniloff, 2021 WL 2310446, at *2 (S.D.N.Y. June 7, 2021) (rejecting “a

  new legal theory” as “improperly raised for the first time on motion for reconsideration”)

  (internal citation and quotation omitted). Further, defendants’ argument is inconsistent with its

  position and the authorities on which it has relied throughout this litigation, which, as discussed

  in this Court’s previous decisions, accepted the lender’s capacity to revoke its acceleration of a

  mortgage while disputing only the appropriate mode of doing so.



                                                    3
Case 1:14-cv-06622-RJD-VMS Document 128 Filed 06/11/21 Page 4 of 4 PageID #: 1923




         Judge Rivera’s dissent, echoing Judge Wilson’s concurrence, agrees that a borrower’s

  claim that “the noteholder does not have a contractual right to unilaterally revoke an

  acceleration” was not preserved for the Court’s review. Id., at *10 (Rivera, J., dissenting).

  Judge Rivera further speculates that “[d]epending on whether or when [the Court] resolve[s] that

  question, the rule adopted by the majority in these appeals may stand without further

  consideration, or be affirmed, modified, or discarded in the future.” Id. at *11.

         Like the remarks in the Engel concurrence on which defendants rely, the speculations

  about future law in the Engel dissent are not binding on this Court in the discharge of its

  obligations under Erie R.R. v. Tompkins, 304 U.S. 64 (1938), to apply New York law to the

  state-law claim before it. The Engel majority held that a noteholder’s revocation of its

  acceleration of a mortgage debt happens, as a matter of law, when—as occurred here—a bank

  voluntarily discontinues the foreclosure action that first accelerated the debt. The only caveat to

  the majority’s holding is that such revocation occurs “absent the noteholder’s contemporaneous

  statement to the contrary.” Id. at *1. Defendants do not assert, nor is there any evidence in the

  record suggesting, that any such statement was made in this case.

                                            CONCLUSION

         For all of the foregoing reasons, defendants’ motion for reconsideration (ECF 109) of this

  Court’s denial of reconsideration (ECF) of its grant of summary judgment to plaintiff (ECF 103)

  is denied in its entirety and with prejudice.

  SO ORDERED.

  Dated: Brooklyn, New York
         June 10, 2021

                                                        _s/__________________
                                                        RAYMOND J. DEARIE
                                                        United States District Judge

                                                   4
